UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4485
JOHN ALPHONZO HUYGHUE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-309)

                      Submitted: May 29, 2003

                       Decided: June 4, 2003

Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
Robert A.J. Lang, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HUYGHUE
                              OPINION

PER CURIAM:

   John Alphonzo Huyghue pled guilty to two counts of trafficking in
cocaine and crack cocaine and one count of using and carrying a fire-
arm during and in relation to a drug offense. He was sentenced on
February 13, 2002. The sentencing judge informed him that, if he
wished to appeal, his appeal must be filed within ten days. The judg-
ment order was entered on February 27, 2002. On June 10, 2002, the
district court received a pro se "notice of intent to file direct appeal"
and a request for leave to file an appeal out of time, both dated June
6, 2002. Huyghue asserted excusable neglect, alleging that his attor-
ney had failed to inform him about the time limit for filing an appeal.
The district court denied the motion for leave to file a late notice of
appeal, finding no excusable neglect. Huyghue now seeks to appeal
his sentence.

  In criminal cases, the defendant must file his notice of appeal
within ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A).
With or without a motion, the district court may grant an extension
of time to file of up to thirty days upon a showing of excusable
neglect or good cause. Fed. R. App. 4(b)(4); United States v. Reyes,
759 F.2d 351, 353 (4th Cir. 1985). Huyghue’s notice of appeal and
motion for leave to file a late notice of appeal were filed after the
expiration of the excusable neglect period. Thus, even if the district
court found excusable neglect (which it did not), the court was with-
out authority to extend the time for filing to June 6, 2002.

  We therefore dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED